          Case 2:16-cv-01251-ER Document 56 Filed 11/28/18 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                                 United States Attorney
                                                                 Southern District of New York
                                                                86 Chambers Street
                                                                New York, New York 10007


                                                                 November 28, 2018

By ECF

Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

         Re:      Natural Resources Defense Council, Inc. v. United States Environmental
                  Protection Agency and Gina McCarthy, 16 Civ. 1251 (ER)

Dear Judge Ramos:

       This Office represents Defendants in the above-referenced matter. On August 30, 2018,
Defendants filed a motion to modify the consent decree, specifically seeking a six-month
extension (until April 30, 2019) of the October 31, 2018 deadline to sign for publication in the
Federal Register a proposed maximum contaminant level goal (“MCLG”) and national primary
drinking water regulation (“NPDWR”) for perchlorate. See Dkt. Nos. 42-45. NRDC
subsequently sought discovery to determine “whether there has been a significant change in
circumstances that warrants a modification of the Consent Decree.” Dkt. No. 46. Following
discovery, NRDC submitted its response to Defendants’ motion and stated that “NRDC does not
oppose EPA’s proposed modification.” Dkt. No. 55, at 3. 1

       For the reasons set forth in Defendants’ motion, and because NRDC does not oppose the
modification request, I write to respectfully request that the Court deem the motion fully
submitted, grant Defendants’ request for a modification of the consent decree by extending the
October 31, 2018 deadline to April 30, 2019, and terminate all pending motions.




1
 Although the October 31, 2018 deadline has now passed, pursuant to the Consent Decree, that deadline has been
automatically extended to the earlier of (i) the resolution of the motion by this Court or (ii) ninety days following the
original deadline.
  Case 2:16-cv-01251-ER Document 56 Filed 11/28/18 Page 2 of 2
                                                                               Page 2



Thank you for your consideration of this matter.


                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney for the
                                            Southern District of New York

                                     By:       /s/ Emily E. Bretz
                                            EMILY E. BRETZ
                                            Assistant United States Attorney
                                            (212) 637-2777
